Appeal from a judgment of the Erie County Court (Timothy J. Drury, J.), rendered May 31, 2000. The judgment convicted defendant, upon his plea of guilty, of assault in the first degree and robbery in the first degree (two counts).
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of assault in the first degree (Penal Law § 120.10 [4]) and two counts of robbery in the first degree (§ 160.15 [1], [2]). The general unrestricted waiver by defendant of the right to appeal encompasses his present contentions concerning the severity of the sentence and the denial of his request for youthful offender status (see People v Hidalgo, 91 NY2d 733, 737 [1998]; People v Hines, 261 AD2d 959 [1999]; *1095People v Wagoner, 234 AD2d 831 [1996]). In any event, those contentions lack merit. Defendant received the agreed-upon sentence, and County Court did not abuse its discretion in denying defendant’s request for youthful offender status (see People v Williams, 307 AD2d 760 [2003], lv denied 100 NY2d 625 [2003]). Present—Pigott, Jr., P.J., Green, Hurlbutt, Scudder and Lawton, JJ.